Citation Nr: 1035373	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating greater than 40 percent for a service-
connected status post spinal fracture at L2-3 with spinal fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from November 2001 to November 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that 
continued an initial rating of 10 percent for the Veteran's 
status post spinal fracture L2-3 with spinal fusion (spine 
disability).  The Veteran appealed and in March 2008 the RO 
granted a 40 percent rating for the spine disability.  The 
Veteran continued her appeal.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision on the 
appeal, the Board received written notification from the Veteran 
of her desire to withdraw her claim seeking an increased rating 
for her service-connected spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Except for appeals withdrawn on the record at 
a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2009).

The record reflects that the Veteran perfected an appeal of an 
August 2006 rating decision that denied entitlement to an initial 
rating greater than 10 percent for her service-connected spine 
disability.  In March 2008, the RO increased the Veteran's 
disability rating to 40 percent.  Thereafter, in August 2010, the 
Veteran notified the Board in writing of her desire to withdraw 
her appeal seeking an increased rating for her spine disability.
 
The Board finds that this written statement qualifies as a valid 
withdrawal of the Veteran's increased rating claim.  See 38 
C.F.R. § 20.202.  Accordingly, this claim will be dismissed.

ORDER

The appeal seeking an increased rating for status post spinal 
fracture L2-3 with spinal fusion is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


